Citation Nr: 1032104	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-12 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Kenneth B. Givens, Attorney at 
Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from March 1943 to 
September 1943.  He died in March 2007.  The appellant is the 
Veteran's widow (surviving spouse).

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  The Veteran died in March 2007; the death certificate lists 
the immediate cause of death as end stage dementia (Alzheimer's 
disease).  In addition, the death certificate lists the 
contributory causes of death as hypertension and a previous 
cerebrovascular accident (CVA or stroke).      

2.  The Veteran had no adjudicated service-connected disability 
at the time of his death.

3.  There is no competent and credible lay or medical evidence of 
any of the causes of the Veteran's death during his military 
service, within one year of service, or for many years 
thereafter, and there is no competent medical opinion of record 
linking the causes of his death and his military service.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, an injury or disease incurred in or 
aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Review of the claims folder reveals compliance with the VCAA.  
The duty to notify was accomplished by way of VCAA letters from 
the RO to the appellant dated in April 2007 and July 2008.  Those 
letters effectively satisfied the notification requirements of 
the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing her about the information and 
evidence not of record that was necessary to substantiate her 
cause of death claim; (2) informing her about the information and 
evidence the VA would seek to provide; (3) and informing her 
about the information and evidence she was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  In the present case, the VCAA notice letters, especially 
the July 2008 letter, are fully compliant with the Court's recent 
decision in Hupp, supra.

Furthermore, the July 2008 letter from the RO further advised the 
appellant of the elements of a disability rating and an effective 
date, which are assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
appellant has received all required notice in this case, such 
that there is no error in the content of VCAA notice.    

With regards to the timing of her VCAA notice, the Board sees the 
RO did not provide the appellant all necessary VCAA notice prior 
to initially adjudicating her claim in July 2007, the preferred 
sequence.  Pelegrini II, 18 Vet. App. at 120 (2004).  But the 
Court in Pelegrini II also clarified that in these situations VA 
does not have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never made.  
Id.  Rather, VA need only ensure the appellant receives (or since 
has received) content-complying VCAA notice, followed by 
readjudication of her claim, such that the intended purpose of 
the notice is not frustrated and she is still provided proper 
due process.  In other words, she must be given an opportunity to 
participate effectively in the processing of her claim.  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently held that a Statement of the Case (SOC) 
or Supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, 
the provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing additional 
VCAA notice in July 2008, the RO again went back and 
readjudicated the claim in the more recent September 2008 SSOC.  
So each time after providing the required notice, the RO 
reconsidered the claim - including to address any additional 
evidence received in response to the notice.  So the timing 
defect in the notice has been rectified.  Prickett, 20 Vet. App. 
at 376.  As such, the Board concludes prejudicial error in the 
timing of VCAA notice has not been demonstrated.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency).

With respect to the duty to assist, the RO has secured relevant 
VA treatment records.  In addition, the appellant has also 
submitted several written personal statements, attorney argument, 
and a death certificate.  The Veteran in the past had submitted 
private medical evidence, and the VA secured several VA 
examinations and VA inpatient records in the past.  There is no 
indication in the claims folder that the appellant identified and 
authorized VA to obtain any additional private records.  
Importantly, in an April 2007 statement in direct response to 
VCAA notice, the appellant stated she had no additional evidence 
to submit.  

Furthermore, the Board finds that the evidence here does not 
require that a VA medical opinion be obtained with respect to 
appellant's DIC claim for benefits.  In this vein, the Board 
acknowledges the recent Federal Circuit cases of DeLaRosa v. 
Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 
520 F.3d 1345 (Fed. Cir. 2008), which held that 38 U.S.C.A. 
§ 5103A(a) does not require the VA to assist a claimant in 
obtaining a medical opinion or examination in a DIC claim when no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  Here, no service treatment records 
(STRs) are present in the claims folder.  There is no other 
evidence or even an allegation from the Veteran or the appellant 
in the evidence of record that the Veteran was treated for any of 
the causes of his death during service.  In fact, there is no 
evidence in the claims folder of any of the actual causes of 
death listed on the death certificate until decades after 
service.  In short, the record contains no competent evidence 
whatsoever that the conditions which caused the Veteran's death 
were related to service or that the Veteran has any other 
service-connected disability that caused or contributed to his 
death.  Neither the appellant nor her attorney has specifically 
stated how these conditions would be related to his military 
service, and no competent medical evidence of record demonstrates 
any such connection.  Consequently, there is no reasonable 
possibility of substantiating this claim on any basis, and a 
medical opinion is not warranted.  

When STRs are lost or missing, the Court has held that VA has a 
heightened duty "to consider the applicability of the benefit of 
the doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the Veteran's medical records 
have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, in May 2007 the National Personnel Records Center 
(NPRC) indicated the Veteran's STRs appear to have been destroyed 
in the fire at the NPRC in St. Louis, Missouri in July 1973.  The 
VA also sent the appellant a NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data, which she 
completed and returned in April 2007, but did not provide any 
probative evidence in an effort to locate alternate service 
records.  The April 2007 VCAA notice letter advised the appellant 
of alternative sources that can substitute for missing STRs.  The 
VA also issued a Formal Finding of Unavailability for these 
missing STRs in June 2007, finding that all methods were 
exhausted in attempting to obtain his STRs, but unfortunately to 
no avail.  In any event, despite the missing STRs, there is also 
no specific allegation by the Veteran or the appellant or any 
other evidence that the Veteran was treated during service in the 
1940s for any of the causes of death listed on the death 
certificate.  Therefore, STRs, even if secured, would lend no 
support to the appellant's contentions.  Thus, the Board finds no 
basis for further pursuit of these records, as such efforts would 
be futile.  38 C.F.R. § 3.159(c)(2) and (3).  In conclusion, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Cause of Death

When it is determined that a Veteran's death is service 
connected, with service connection determined according to the 
standards applicable to disability compensation, his surviving 
spouse is generally entitled to DIC.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.5(a) (2009); see generally 38 
U.S.C.A. Chapter 11.  Generally, a Veteran's death is service 
connected if it resulted from a disability incurred or aggravated 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 
3.303.  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime 
service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Disorders diagnosed after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  In such case, the current 
condition must be related to the period of service.  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation, as discussed above, or by use of applicable 
presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As to presumptive service connection, some chronic diseases, such 
as hypertension, brain hemorrhage, and epilepsies are presumed to 
have been incurred in service, although not otherwise established 
as such, if manifested to a degree of ten percent or more within 
one year of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

To establish service connection for the cause of the Veteran's 
death, the service-connected disability must be either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A disability is the principal cause of death if it was 
the immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially or 
materially to the cause of death, combined to cause death, aided 
or lent assistance to producing death - e.g., when a causal (not 
just a casual) connection is shown.  38 C.F.R. § 3.312(c).

In short, the appellant is entitled to DIC benefits if the 
principal or contributory cause of the Veteran's death was (1) an 
already service-connected disability that caused or aggravated 
another disability, directly leading to the Veteran's death; or 
(2) a previously nonservice-connected disability that was in fact 
incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.310, 3.312.

VA is to give "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for death benefits.  
38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, 
the Federal Circuit Court recently held that lay evidence from 
the Veteran's spouse, when competent, can establish a nexus 
between the Veteran's death and an in-service disease or injury.  
Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  
Therefore, a medical opinion is not always required to establish 
such a nexus.  See id.  As pertinent to this holding, the Federal 
Circuit has also previously rejected as "too broad" the 
proposition that competent medical evidence is always required 
when the determinative issue involves either medical etiology or 
a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007).  On this point, lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377 (footnote 
omitted).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; and Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

In this case, the Veteran died on March [redacted], 2007.  The death 
certificate indicates that the immediate cause of death was end 
stage dementia (Alzheimer's disease).  In addition, the death 
certificate lists the contributory causes of death as 
hypertension and a previous cerebrovascular accident (CVA or 
stroke).  No autopsy was conducted.  At the time of his death, 
the Veteran did not have a single adjudicated service-connected 
disability.  In other words, none of these disorders were 
service-connected at the time of his death.  At the time of his 
death, the Veteran was in receipt of nonservice-connected pension 
benefits for schizophrenia since July 1973.  

The appellant asserts that she has provided evidence that the 
Veteran's death was service-related.  See April 2008 Substantive 
Appeal (VA Form 9).  However, the Board has reviewed the claims 
folder, and cannot find any specific statements from her 
regarding how the causes of death listed on the death certificate 
are related to his military service.  There is also no specific 
allegation as to how any other cause of death would be related to 
service.  In fact, her attorney in a July 2009 letter stated that 
the appellant "is not sure if she is entitled to receive" DIC.  
Her attorney also failed to make any specific arguments or 
allegations regarding service connection for the cause of the 
Veteran's death.  

Upon review of the evidence, with regard to the nonservice-
connected causes of death listed on his death certificate - 
specifically, end stage dementia (Alzheimer's disease), 
hypertension, and a previous cerebrovascular accident (CVA or 
stroke), there is no competent evidence of a relationship between 
these disorders and the Veteran's period of military service in 
the 1940s.  38 C.F.R. §§ 3.1(k), 3.303; Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  That is, 
service connection is not warranted for the immediate or 
contributory causes of death listed on his death certificate.     

In this regard, the Veteran's STRs are unavailable and presumed 
destroyed in a fire.  However, the Veteran and the appellant are 
competent to report that he received treatment for some of the 
eventual causes of death during service, especially given the 
heightened duty due to his missing STRs to resolve all reasonable 
doubt in his favor.  Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005); Layno, 6 Vet. App. at 469.  See also 38 C.F.R. 
§ 3.159(a)(2).  But in this vein, despite the missing STRs, there 
is no specific allegation by the Veteran during his lifetime or 
the appellant or her attorney that the Veteran was treated during 
service in the 1940s for any of the causes of death listed on the 
death certificate.  

Post-service, the evidence as a whole does not establish 
continuity of symptomatology of end stage dementia (Alzheimer's 
disease), hypertension, and a previous cerebrovascular accident 
(CVA or stroke) since service.  38 C.F.R. § 3.303(b).  The 
evidence of record reveals that from discharge from service in 
September 1943 up until 1985 (for the stroke), and 2003 (for 
hypertension and dementia), there is no record of any complaint, 
let alone treatment, for these causes of death.  See February 
2007 VA discharge summary.  Again, neither the Veteran nor the 
appellant nor her attorney has ever specifically alleged 
continuity of symptomatology.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of time 
(40-60 years), is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1332 
(Fed. Cir. 2000).  In fact, the evidence of record shows the 
Veteran was not diagnosed with any of these disorders until 
decades after his discharge from service.  In particular, VA 
inpatient records dated in 1959, private hospital and social 
worker reports dated in the early 1970s, and VA examinations 
dated in 1973, fail to mention any of the causes of his death.  
The Veteran's blood pressure reading at a July 1972 private 
examination was 126 (systolic) over 70 (diastolic) (126/70).  The 
Veteran's blood pressure reading at a September 1973 VA 
examination was 145 (systolic) over 80 (diastolic) (145/80).  
There was no mention of hypertension in either case.  Therefore, 
service connection for these disorders may not be established 
based on chronicity in service or continuity of symptomatology 
after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Once again, the appellant-widow never 
specifically contended, and evidence does not otherwise 
establish, that the causes of death listed on the death 
certificate began during the Veteran's time in service many years 
ago.  Likewise, since there is no objective indication of a 
hypertension or a CVA or epilepsies within one year 
after service, the Veteran is not entitled to application of the 
presumptive provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Also, the record contains no competent medical evidence that the 
conditions which caused or contributed to the Veteran's death 
were related to service.  38 C.F.R. §§ 3.1(k), 3.303; Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  With regard to lay evidence, as noted above, in certain 
instances lay evidence from the Veteran's spouse, when competent, 
can establish a nexus between the Veteran's death and an in-
service disease or injury.  Davidson, 581 F.3d at 1315-16.  But 
in the present case, although the appellant is indeed competent 
to report her observations on the Veteran's medical symptoms and 
discomfort during his lifetime, she is not competent to render an 
etiological opinion as to the medical etiology of his 
Alzheimer's, hypertension, or stoke absent evidence showing that 
she has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(1), (2); Jandreau , 492 F.3d at 1377.  She does not 
meet any of the three exceptions for competent lay evidence as 
listed under Jandreau.  

One other point worth noting is that post-service VA and private 
treatment records show treatment and symptoms of schizophrenia 
beginning in 1970.  As to the schizophrenia, a VA physician in a 
September 1973 statement speculated that there was "some 
evidence" of schizophrenia in service in as much as the Veteran 
was discharged after only six months of active service.  However, 
this statement is supported by no other evidence of in-service 
incurrence.  An opinion that is unsupported and unexplained is 
purely speculative and does not provide the degree of certainty 
required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008).  See also Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

Once again, STRs are unavailable, and the neither the Veteran nor 
the appellant nor her attorney have mentioned in-service symptoms 
of a psychiatric disorder.  Moreover, and most importantly, no 
medical or lay evidence of record indicates that his 
schizophrenia was a principal or a contributory cause of death.  
See 38 C.F.R. § 3.312.  Other post-service VA inpatient records 
in 1959 reveal that the Veteran had intestinal problems and other 
injuries secondary to a post-service stabbing incident, but 
nothing more.  

In summary, even in consideration of the heightened duty due to 
missing STRs, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
Veteran's death, so there is no reasonable doubt to resolve in 
the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for the cause of the Veteran's death is 
denied.  


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


